Citation Nr: 0840659	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-28 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for residuals of a 
right inguinal hernia.

2.  Entitlement to service connection for residuals of a left 
inguinal hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from January 1956 until March 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran was scheduled for a November 2008, hearing before 
the undersigned.  However, he failed to appear.  Accordingly, 
the hearing request is deemed withdrawn. See 38 C.F.R. § 
20.704(d) (2008).


FINDINGS OF FACT

1.  The veteran is shown to have undergone right hernia 
repair in service, which resulted in a post-surgical scar.  

2.  The competent evidence does not demonstrate any current 
residuals of a left inguinal hernia.


CONCLUSIONS OF LAW

1.  Residuals of a right inguinal hernia were incurred as a 
result of active service.  
38 U.S.C.A. §§ 1110, 1137, 1154, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  Residuals of a left inguinal hernia were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and VA treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Complete notice was sent to the veteran by letters dated 
October 2005 and December 2006, and the claim was 
readjudicated in an June 2007 statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records, assisted the veteran in 
obtaining evidence, and provided the veteran with a VA 
examination in June 2007.  


Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.    

Service Connection

The veteran contends that his residuals of right and left 
inguinal hernias are causally related to active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Therefore, in order to establish service connection for a 
claimed disorder, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's January 1956 induction examination is negative 
for complaints, treatment, or a diagnosis of a right or left 
inguinal hernia.  The veteran's service treatment records 
(STRs) contain complaints, treatments, and a diagnosis of 
both right and left inguinal hernias.  Specifically, in 
October 1958, the veteran was diagnosed with a right inguinal 
hernia.  In November 1958, the veteran was diagnosed with 
right and left inguinal hernias.  Later that month he 
underwent a hernioplasty to correct his right inguinal 
hernia.  The veteran did not have any complications from the 
procedure and returned to duty within a few days thereafter.  
In January 1959, STRs indicate that, at the time of 
treatment, that veteran did not have a left hernia.  However, 
the veteran's February 1959 separation examination contains a 
diagnosis of a left inguinal hernia, as well as a notation of 
a right thigh scar.  

Following separation from active service, residuals of right 
and left inguinal hernias are not objectively demonstrated 
until a June 2007 VA examination, approximately 46 years 
after separation from service.  At that time, the veteran 
reported that he was diagnosed with bilateral inguinal 
hernias in October and November 1958.  The veteran indicated 
that he had his right inguinal hernia repaired in November 
1958 and that at separation, in February 1959, he had an 
unrepaired left inguinal hernia.  The veteran indicated that 
his left inguinal hernia was repaired at the Temple VA 
Medical Center in 1980, however, after multiple attempts by 
the RO, the records could not be located.  Although there is 
no evidence of a left hernioplasty at Temple or another 
medical facility, the examiner concluded that given that the 
veteran's separation examination notes a left inguinal 
hernia, that it was logical to deduce that a hernioplasty was 
performed to repair the left inguinal hernia.  

Upon examination, the examiner diagnosed the veteran with 
right and left inguinal status post hernioplasty.  He also 
stated that there is an obvious surgical scar on the right 
side, however, no surgical scar on the left side.  Regarding 
the left inguinal hernia, the examiner acknowledged that a 
hernioplasty occurred, however, concluded that while it was 
present upon separation, there were no current residuals.    

In the present case, the evidence shows that the veteran has 
residuals of a right inguinal hernia, as the examiner stated 
that there is an obvious surgical scar on the right side 
which is a residual of the hernioplasty that occurred in 
service.  Based on the foregoing, the Board finds that the 
preponderance of evidence supports a grant of service 
connection for the veteran's right inguinal hernia.  All 
doubt has been resolved in the veteran's favor.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).       


Regarding the left inguinal hernia, the evidence does not 
demonstrate any current residuals.  The Board notes that a 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board acknowledges that at the time of the aforementioned 
VA examination, that the veteran explained that despite the 
repair, that he has symptoms associated with the left 
inguinal hernia.  Furthermore, the Board notes the veteran's 
claim, that his left inguinal hernia was repaired at some 
point in time between February 1959 and the present day.  
However, the examiner did not find a surgical scar on the 
left side, or any other residuals.  Thus, service connection 
for residuals of a left inguinal hernia is not warranted in 
the absence of proof of a current disability.      

In sum, residuals of a right inguinal hernia have been shown, 
warranting a grant of service connection for that disability.  
By contrast, the evidence does not show residuals of a left 
inguinal hernia, thus there is no support for a grant of 
service connection for that disability.  In reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for residuals of a right inguinal hernia 
is granted.

Service connection for residuals of a left inguinal hernia is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


